DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 13 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1 the prior art does not teach or suggest the combination of wherein, inter alia a device, comprising: a first amplifier configured to receive a  first reference voltage and a voltage at the first node, the first amplifier having a first output coupled to the DAC: a second amplifier configured to receive a second reference voltage and a voltage at the second node, the second amplifier having a second output coupled to the DAC; and a first comparator configured to receive the voltage at the first node and a third reference voltage that is a fraction of the first reference voltage, wherein the DAC is configured to: provide a first current on the first output of the DAC based on one of the first and second outputs of the first and second amplifiers; provide a second current on the second output of the DAC based on one of the first and second outputs of the first and second amplifiers; and decrease a ratio of the second current to the first current in response to an output of the comparator indicating that the voltage at the first node is below the third reference voltage.
Regarding claims 2 – 9, the claims are dependent upon claim 1 and are therefore allowable.
Regarding claim 10, the prior art does not teach or suggest the combination of wherein inter alia, a mobile device, comprising: a first node coupled to a resistor; a second node coupled to a battery; a digital-to-analog converter (DAC) having a first output configured to provide a first current through the resistor via the first node and a second output configured to provide a second current via the second node to charge the battery; and a controller configured to adjust the DAC to decrease a ratio of the second current to the first current in response to a voltage at the first node falling below a threshold voltage.
Regarding claims 11 – 13, the claims are dependent upon claim 10 and therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200101965 A1	YANG; Dongsheng et al.: teaches a battery controller with a DAC converter
US 20190143828 A1	SAWADA; Hiroki et al.: teaches a battery controller with a DAC converter







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859